Opinion issued November 24, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00775-CV
                           ———————————
                      IN RE CRAFT & DESIGN, Relator


             Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Craft & Design, has filed a petition for a writ of mandamus,

challenging the trial court’s October 27, 2020 order denying its motion for summary

judgment.1

      We deny relator’s petition for writ of mandamus.



1
      The underlying case is Craft & Design v. 3i Contracting LLC, Cause No.
      2019-40584, in the 55th District Court of Harris County, Texas, the Honorable
      Latosha Lewis Payne presiding.
      Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). To be

entitled to mandamus relief, the relator must show both that the trial court abused its

discretion and that there is no adequate remedy by appeal. See In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).

      Relator asserts in its petition for writ of mandamus that the trial court abused

its discretion by denying its motion for summary judgment. However, “mandamus

is generally unavailable when a trial court denies summary judgment, no matter how

meritorious the motion.” See United Servs. Auto. Ass’n, 307 S.W.3d 299, 314 (Tex.

2010); In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 465 (Tex. 2008). Because

relator has an adequate remedy by appeal, mandamus relief is not appropriate. See

In re McAllen Med. Ctr., Inc., 275 S.W.3d at 465–66 (denial of summary judgment

does not deprive relator of appellate remedy as “trying a case in which summary

judgment would have been appropriate does not mean the case will have to be tried

twice”).

      Accordingly, we deny relator’s petition for writ of mandamus. All pending

motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss




                                           2